El Juez Asociado Señoe AldRey,
emitió la opinión del tribunal.
La apelante presentó en la Corte de Distrito de Maya-g.üez una solicitud de babeas corpus alegando que su esposo tenía presentada contra ella una demanda de divorcio por abandono en la Corte de Distrito de Aguadilla y que su ma-rido retenía ilegalmente dentro de la jurisdicción de la Corte de Distrito de Mayagüez la custodia de una bija menor del matrimonio que corresponde a la peticionaria mientras se re,-suelve el divorcio por lo que solicitó que dicha niña le fuera entregada. Se opuso el padre a esa petición alegando no haber’ privado ilegalmente a la peticionaria de la custodia de su bija porque la conducta de la madre cometiendo adul-*938terio y su intención manifestada de continuar cometiéndolo-la privan de todo derecho a tener a la niña en sn compañía y qne en el pleito de divorcio está pendiente de resolverse por la Corte de Distrito de Aguadilla una petición de la madre para qne la niña le sea entregada a la qne se ha opuesto el padre. La Corte de Distrito de Mayagüez resol-vió la contienda declarando sin lugar la entrega de la niña a la peticionaria y decretando que la menor quede bajo la custodia del padre mientras se resuelve el pleito de divor-cio, sin perjuicio de que la peticionaria continúe las relacio-nes de familia con su hija, las que limitó a una visita de una hora el primer domingo de cada mes. Contra esa sentencia interpuso la peticionaria este recurso de apelación.
Dispone el artículo 222 del Código Civil que la patria potestad sobre los hijos legítimos no emancipados corres-ponde, en primer término, al padre, y en ausencia, impedi-mento legal o muerte de éste, a la madre; y el artículo 223 que uno de los efectos de la patria potestad es el de tener a los hijos en su compañía, por lo que no puede sostenerse-que el padre demandado en este procedimiento de habeas-corpus retenga ilegalmente a su hija bajo su custodia.
Es cierto que una de las medidas provisionales que pue-den tomarse durante el pleito de divorcio, según el artículo-166 del mismo Código es que los hijos del matrimonio cuyo-cuidado provisional pidieran ambos cónyuges, sean puestos-bajo el cuidado de la mujer, mientras el juicio se sustancie y decida a menos que concurran razones poderosas a juicio de la corte de distrito para privar a la mujer del cuidado de sus hijos en todo o en parte; pero esta cuestión así como la de regular las relaciones de familia de uno u otro cón-yuge con los hijos mientras dura el divorcio corresponde a la Corte de Distrito de Aguadilla donde el pleito de divor-cio se tramita, por ser una medida provisional del pleito, y no a la Corte de Distrito de Mayagüez la que sólo podía resolver por estar la niña en su jurisdicción si estaba rete-nida ilegalmente por su padre. En verdad, el derecho que *939pueda tener la madre en contraposición al primordial del padre a la custodia de lá niña surgiría del pleito de divorcio, y por tanto si por él tiene derecho a la. custodia de la niña o si debe ser privada de ella en virtud de razones poderosas son cuestiones de la competencia de la corte que conoce del pleito.
Por lo expuesto la sentencia apelada debe ser confirmada solamente en cuanto declara sin lugar la petición de habeas corpus.
El Juez Asociado Sr. Franco Soto no intervino en la re-solución de este caso.